                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


JOANNE MILLER-DIXON,
                                                   Civ. No. 18-13394 (KM)
                           Plaintiff,

                                                   OPINION and ORDER
FANNIE MAE, ANTHONELLA,
DENNIS SEECHARAN, ASS
COMMUNITY REALTY, and A & K
JERSEY CONSTRUCTION OF NJ
LLC,
                   Defendants.

      The plaintiff, Ms. Miller-Dixon, has submitted a second letter seeking an
in-person appearance. (DE 23) I will treat it as a motion for reconsideration of
my denial of her application for a temporary restraining order (DE 18) or my
Opinion (DE 21) and Order (DE 22) dismissing her complaint for lack of
jurisdiction and failure to state a claim, without prejudice to the filing of an
amended complaint within 30 days. In her short letter, Ms. Miller-Dixon asks
why her request is being denied, suggests that the Court is being unfair or
biased, and asks why.

      I assure the plaintiff that I am not biased against her. Ms. Miller-Dixon
has a grievance against her landlord, and my three decisions in this case have
never questioned her sincerity or truthfulness. She describes facts surrounding
the sale of the building in which she is a tenant and she objects to her eviction
in state-court landlord-tenant proceedings.

       It is not a matter of appearing and persuading the court that she is right,
or the landlord is wrong. Even if Ms. Miller-Dixon’s allegations are correct, she
is in the wrong court. This is a federal court of limited jurisdiction, which has
the power to hear only certain kinds of cases (basically, claims of violation of
some federal law, or claims between citizens of different states). Because no


                                          1
basis for this court’s jurisdiction is apparent, I have no power to proceed.

      Ms. Miller-Dixon’s complaint does not state any violation of federal law
that this federal court has the power to hear. At best, as I stated in my earlier
Opinion, her complaint might suggest some state-court claim—for example,
breach of contract—or some defense to nonpayment of rent in landlord-tenant
court. With some additional facts, she might be able to state a claim in state
court. That, however, is for the state courts to decide.

      This is not Ms. Miller-Dixon’s last chance, however. In my Order and
Opinion, I was careful to specify that my dismissal of this action was “without
prejudice.” That means that, if Ms. Miller-Dixon can state some claim of
violation of federal (not state) law that I have the power to hear, she may file an
amended complaint within 30 days.

      The court’s website has some guidance for plaintiffs filing complaints
without an attorney. www.nid.uscourts.gov (click “Filing Without an Attorney”).


                                      ORDER
      For the reasons stated above,
      IT IS this 3d day of April, 2019,
      ORDERED that the plaintiffs letter application (DE 23), construed as a
motion for reconsideration, is DENIED.




                                              KEVIN MCNULTY
                                              United States District Judge




                                          2
